NO. 07-04-0345-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                       MARCH 24, 2006
                               ______________________________

             In the Guardianship of VIVIAN JACKSON, an Incapacitated Person

                            _________________________________

            FROM THE COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;

                  NO. 282-P; HON. W. F. “CORKY” ROBERTS, PRESIDING
                           _______________________________

                                ON ABATEMENT AND REMAND
                              _______________________________

Before QUINN, C.J., REAVIS, J., and BOYD, S.J.1

       Appellants appeal from an order of the trial court in a guardianship proceeding. On

March 23, 2006, appellants and appellees, through their counsel, filed a joint motion to

abate the appeal and permit proceedings in the trial court to effectuate a settlement

agreement. See TEX . R. APP. P. 42.1(a)(2)(C) (authorizing same). The parties have

reached an agreement to settle and compromise their differences and disputes, not only

on the issues which are the subject of this appeal, but also in collateral proceedings.

       Accordingly, we abate this appeal and remand the cause to the County Court at Law

No. 1 for Potter County, Texas (trial court) for further proceedings. Upon remand, the trial



        1
        John T. Boyd, Chief Justice (Re t.), Seventh C ourt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n 20 05).
court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine whether to effectuate the settlement.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing whether it effectuated the settlement, 2)

execute all orders necessary to effectuate the settlement if it so chooses, 3) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 4) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the trial court shall then file the supplemental record

and reporter’s record transcribing the hearing with the clerk of this court on or before April

13, 2006. Should further time be needed by the trial court to perform these tasks, then

same must be requested before April 13, 2006.

       It is so ordered.

                                                  Per Curiam




                                              2